UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS COOK, III, a/k/a Mex, a/k/a Sport,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00296-HMH-4; 6:13-cv-03123-HMH)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Cook, III, Appellant Pro Se.  Robert Frank Daley, Jr.,
Jimmie Ewing, Stanley D. Ragsdale, Assistant United States
Attorneys, Columbia, South Carolina; Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Cook, III, seeks to appeal the district court’s

order    dismissing        as   successive      his   28   U.S.C.      §    2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial      showing       of    the       denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller–El   v.   Cockrell,       537 U.S. 322,     336–38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484–85.

            We have independently reviewed the record and conclude

that Cook has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral   argument     because       the    facts       and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3